DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on September 16, 2022, amended claims 1, 5 and 7 are entered. Claims 1, 2 and 5-7 are pending.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Measurement unit in claims 1 and 5 - foot pressure sensors (para [0018]);
Pressure sensing unit in claims 1 and 5 – long strip shaped pressure sensor (para [0020]);
Output unit in claims 1 and 5 – relay device (para [0018]);
Information provision unit in claim 5 – a determination table (para [0037) and a load information table (para [0038]).
Adjusting unit in claims 1 and 5 – CPU (para [0034], Fig. 9)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0092169 A1 to Kaiser et al (previously cited; hereinafter “Kaiser”) in view of JP 2005-156531 A to Takayoshi et al (cited by Applicant; hereinafter “Takayoshi”), US 8,676,541 B2 to Schrock (previously cited) and US 5,469,740 A to French.
As to claim 1, Kaiser teaches a foot sole pressure measurement instrument (insole with sensors 15,19,23, Fig. 1), comprising: a measurement unit (pressure sensors 15, 17, Fig. 1) for installation on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject by a pressure-sensing unit configured to sense a pressure contact (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1), and an output unit configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit”, [0022], lines 4-5).
Kaiser does not teach wherein the pressure-sensing unit is configured to be disposed in a location where a bone of at least one of a big toe ball, a little toe ball and a calcaneal portion of the foot sole part of the subject. Takayoshi wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject (Figs 1-6 illustrate a pressure sensing unit having size and shape that is configured to be disposed as claimed; the characteristics of the pressure sensing unit make it capable of being disposed as claimed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensing unit of Takayoshi with the measurement unit of Kaiser to provide a low-profile contour in the shoe. Alternatively, Takayoshi’s pressure-sensing unit merely requires a simple substitution with no change in Kaiser’s function.
	Kaiser and Takayoshi do not teach located such that the pressure-sensing unit will be disposed of along a longitudinal direction of the bone.  Schrock teaches located such that the pressure-sensing unit will be disposed of along a longitudinal direction of the bone (1340, 1342 Fig. 28; col 26, ln 43-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure-sensing unit at the locations disclosed in Schrock to provide information that improves technique when jogging.
	Kaiser, Takayoshi and Schrock do not teach wherein the measurement unit includes an adjusting unit configured to adjust a gain and a base line of an amplifier for a signal of the pressure-sensing unit.  French teaches an adjusting unit configured to adjust a gain and a base line of an amplifier for a signal of the pressure-sensing unit (col 13, ln 61-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the adjusting unit of French with the measurement unit of Kaiser, Takayoshi and Schrock to adjust for sensitivity and distortion due to ambient factors. 

Regarding claim 2, Kaiser, Takayoshi and Schrock make obvious the foot sole pressure measurement instrument according to Claim 1. Kaiser further teaches wherein the measurement unit is installed on or near a part at which a pressure is twice or more than an average value of pressure applied per unit area of the foot sole part (Kaiser teaches to measure the plantar pressure distribution during HC, MS, FFL and TO, [0027], lines 2. It’s inherent that pressure sensor is placed on a calcaneal portion of the foot for detecting a heel strike, which has pressure twice or more than an average value of pressure of the foot sole part).

Regarding claim 5, Kaiser discloses an information provision device (mobile system), comprising:
a foot sole pressure measurement instrument (insole with sensors, Fig. 1) including a measurement unit (pressure sensors 15, 17 Fig. 1) for installation on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject by a pressure-sensing unit configured to sense a pressure contact (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1), and
an output unit (local preprocessing 27, 29, Figs. 1-2) configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit”, [0022], lines 4- 5); and
an information provision unit (processing unit 45, Fig. 2) configured to determine an indicator (fall risk indication, Fig. 4) of running stability (motive instability) based on a fluctuation in foot sole pressure (center of pressure variation, Fig. 5 and [0027], lines 1- 6) when the subject is running on the basis of the data of the pressure measured by the foot sole pressure measurement instrument (see at least abstract), and to provide load information (notification is provided when abnormality is detected, [0023], lines 9-13) in accordance with an ability of the subject according to the determined indicator (a notification unit 44 provides to the user that he/she might in a condition of instability based on fall risk indication [0023]).
	Kaiser does not teach a shape of the pressure- sensing unit being a strip; wherein the pressure-sensing unit is configured to be disposed in a location where a bone of at least one of a big toe ball, a little toe ball and a calcaneal portion of the foot sole part of the subject is located.  Takayoshi teaches a shape of the pressure- sensing unit (15, 17) being a strip (Figs. 1-6 illustrate a strip with ratios of height, length and width being different); wherein the pressure-sensing unit is configured to be disposed in a location where a bone of at least one of a big toe ball, a little toe ball and a calcaneal portion of the foot sole part of the subject is located(Figs 1-6 illustrate a pressure sensing unit having size and shape that is configured to be disposed as claimed; the characteristics of the pressure sensing unit make it capable of being disposed as claimed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensing unit of Takayoshi with the measurement unit of Kaiser to provide a low-profile contour in the shoe. Alternatively, Takayoshi’s pressure-sensing unit merely requires a simple substitution with no change in Kaiser’s function.
Kaiser and Takayoshi do not teach located such that the pressure-sensing unit will be disposed along a longitudinal direction of the bone.  Schrock teaches located such that the pressure-sensing unit will be disposed along a longitudinal direction of the bone (1340, 1342 Fig. 28; col 26, ln 43-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure-sensing unit at the locations disclosed in Schrock to provide information that improves technique when jogging.
Kaiser, Takayoshi and Schrock do not teach wherein the measurement unit includes an adjusting unit configured to adjust a gain and a base line of an amplifier for a signal of the pressure-sensing unit.  French teaches an adjusting unit configured to adjust a gain and a base line of an amplifier for a signal of the pressure-sensing unit (col 13, ln 61-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the adjusting unit of French with the measurement unit of Kaiser, Takayoshi and Schrock to adjust for sensitivity and distortion due to ambient factors.

Regarding claim 6, Kaiser Takayoshi and Schrock make obvious the information provision device of claim 5. Kaiser further discloses a calculation unit (variation calculation 93 within processing unit 45, Figs. 2&4) configured to perform a predetermined calculation (center of pressure variation, Fig. 5) on the basis of the data of the pressure by the foot sole pressure measurement instrument (para [0027]); and
a display unit (Presentation GUI 51, Fig. 2) configured to display information based on a result of the calculation performed by the calculation unit (“displaying activity on the graphical user interface 51”, [0023], lines 1-9; as shown in Fig. 2, presentation GUI 51 is connected to processing unit 45).

Regarding claim 7, Kaiser discloses an information provision method (a method for determining the motive instability of an individual, see at least abstract), comprising:
measuring a data of a pressure by a foot sole pressure measurement instrument (insole with sensors, Fig. 1) including a measurement unit (pressure sensors 15, 17 Fig. 1) for installation on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject by a pressure-sensing unit configured to sense a pressure contact (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1); and
an output unit (local preprocessing 27, 29, Figs. 1-2) configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit’, [0022], lines 4- 5); and
determining an indicator (fall risk indication, Fig. 4) of running stability (motive instability) based on a fluctuation in foot sole pressure (center of pressure variation, Fig. 5 and [0027], lines 1-6) when the subject is running (see background technology) on the basis of the data of the pressure measured by the foot sole pressure measurement instrument (see at least abstract); and
providing load information (notification is provided when abnormality is detected, [0023], lines 9-13) in accordance with an ability of the subject according to the determined indicator (a notification unit 44 provides to the user that he/she might in a condition of instability based on fall risk indication [0023]).
	Kaiser does not teach a shape of the pressure- sensing unit being a strip; wherein the pressure-sensing unit is configured to be disposed in a location where a bone of at least one of a big toe ball, a little toe ball and a calcaneal portion of the foot sole part of the subject is located.  Takayoshi teaches a shape of the pressure- sensing unit (15, 17) being a strip (Figs. 1-6 illustrate a strip with ratios of height, length and width being different); wherein the pressure-sensing unit is configured to be disposed in a location where a bone of at least one of a big toe ball, a little toe ball and a calcaneal portion of the foot sole part of the subject is located (Figs 1-6 illustrate a pressure sensing unit having size and shape that is configured to be disposed as claimed; the characteristics of the pressure sensing unit make it capable of being disposed as claimed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensing unit of Takayoshi with the measurement unit of Kaiser to provide a low-profile contour in the shoe. Alternatively, Takayoshi’s pressure-sensing unit merely requires a simple substitution with no change in Kaiser’s function.
Kaiser and Takayoshi do not teach located such that the the pressure-sensing unit will be disposed along a longitudinal direction of the bone.  Schrock teaches located such that the the pressure-sensing unit will be disposed along a longitudinal direction of the bone (1340, 1342 Fig. 28; col 26, ln 43-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure-sensing unit at the locations disclosed in Schrock to provide information that improves technique when jogging.
Kaiser, Takayoshi and Schrock do not teach wherein the measurement unit includes an adjusting unit configured to adjust a gain and a base line of an amplifier for a signal of the pressure-sensing unit.  French teaches an adjusting unit configured to adjust a gain and a base line of an amplifier for a signal of the pressure-sensing unit (col 13, ln 61-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the adjusting unit of French with the measurement unit of Kaiser, Takayoshi and Schrock to adjust for sensitivity and distortion due to ambient factors.
Response to Arguments
Applicant’s arguments, filed September 16, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of French.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070151348 A1 discloses “Drift is the distorting changes to base line readings which occurs as a result of a number of ambient factors. Drift normally occurs over time in pressure sensors. The variable quality of baseline sensor data drift in the sense of output interferes with obtaining data which accurately reflects changes in physiologic parameters. Drift obscures accurate data both by producing false positive and false negative readings. By example, false negative results can occur when drift of base-line data readings distorts or fully obscures physiologic parameter changes in signal which would otherwise be indicative of a disease state.” Para [0008].
US 20070032706 A1 discloses “a shift in signal baseline and/or sensitivity can be determined by monitoring a change in the conversion function; namely, when a conversion function is re-calculated using the equation y=mx+b, a change in the values of m (sensitivity) or b (baseline) above a pre-selected "normal" threshold, can be used to trigger a fail-safe or further diagnostic evaluation.” Para [0446].
US 20100152619 A1 discloses “Depending on the logic input placed on pins 1 and 2, the device internal gain will be changed allowing it to function with a 1.5 g, 2 g, 4 g, or 6 g sensitivity (Table 1 below).” Para [0086]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791